                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE SOUTHERN DISTRICT OF ILLINOIS


    DEANDRE BRADLEY,                                       )
                                                           )
                   Plaintiff,                              )
                                                           )
    vs.                                                    )            Case No. 19-cv-23-NJR
                                                           )
                                                           )
    DR. SIDDIQUI 1 and                                     )
    FRANK LAWRENCE,                                        )
                                                           )
                 Defendants.                               )

                                  MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

          Pursuant to 42 U.S.C. § 1983, pro se Plaintiff Deandre Bradley filed his Complaint against Dr.

Mohammed Siddiqui for deliberate indifference to his serious medical needs. Specifically, Bradley

alleges that Dr. Siddiqui denied him mental health treatment from August 21, 2018 to January 1, 2019

and refused to remove a paperclip from Bradley’s chest, which Bradley inserted on December 31, 2018

(Doc. 6). Defendant Frank Lawrence was added to the case for purposes of implementing injunctive

relief.

          This matter is now before the Court on Dr. Siddiqui’s motion for summary judgment for

Bradley’s failure to exhaust his administrative remedies (Docs. 41 and 42). Bradley filed a response

(Doc. 44) in opposition to the motion, and Dr. Siddiqui filed a reply brief (Doc. 45). The Court held a

hearing on the motion on October 18, 2019.




1
 Defendant Siddiqui has identified himself by his proper name, Mohammed Siddiqui (Doc. 41). Accordingly, the Clerk is
DIRECTED to CORRECT Defendant Siddiqui’s name on the docket to reflect his proper name.

                                                         1
                                            BACKGROUND

        The issue raised by Dr. Siddiqui is whether Bradley failed to exhaust his administrative

remedies prior to filing suit. Bradley filed his Complaint on January 7, 2019 (Doc. 1). He submitted

three grievances related to the claims in his Complaint. The first grievance, dated September 17, 2018,

complained that Bradley was not being seen by mental health staff (Doc. 42-2, p. 9). Bradley was in

segregation at the time, and Bradley complained that he was not being let out of his cell for group

therapy and requested that mental health release him from segregation (Id. at p. 9). In response to the

grievance, Bradley’s counselor attached a response from Dr. Goldman, psych administrator, which

stated that Bradley was not labeled a seriously mental ill (“SMI”) inmate and was not on the mental

health caseload (Id. at p. 10). The grievance officer also indicated in its response that Bradley was not

labeled as SMI until January 2019. (Id. at p. 8). The grievance does not mention Dr. Siddiqui, and Dr.

Siddiqui did not respond to the grievance. The parties do not dispute that this grievance was fully

exhausted, and the Administrative Review Board (“ARB”) responded to the grievance on April 24,

2019. (Id. at pp. 7-10).

        Bradley submitted a second grievance related to his mental health treatment on December 5,

2018 (Doc. 42-2, p. 1). Bradley complained that a “lady” from mental health did not properly document

his concerns during a mental health evaluation (Id.). Also, correctional staff were present during his

evaluation, which was not proper. Bradley complained that he was not receiving proper mental health

treatment and that Dr. Goldman stated Bradley was not on the mental health caseload despite Bradley

having a mental illness which he identified as suicidal ideation (Id. at pp. 1-2). The grievance did not

identify Dr. Siddiqui. The grievance was labeled as an emergency, but the Chief Administrative Officer

found that an emergency was not substantiated (Id. at p. 1). The grievance was submitted to the

counselor, who responded on January 22, 2019 (Id.). The response included a note from Dr. Levin, the

mental health services director, which noted that Bradley was not on the mental health caseload and



                                                   2
had indicated during a January 14, 2019 wellness check that he was not suicidal (Id. at p. 3). The ARB

has not yet received Bradley’s grievance.

        On December 31, 2018, Bradley inserted two paperclips into his chest and was seen by

healthcare staff the next day. Nurses removed the first paperclip but were unable to remove the second

paperclip. Dr. Siddiqui was contacted by the nursing staff, but he refused to send Bradley to an outside

hospital to have the paperclip removed (Doc. 1, p. 5). Bradley wrote an emergency grievance about

Dr. Siddiqui on January 1, 2019 (Doc. 42-2, p. 15). The grievance was received by the Chief

Administrative Officer on January 3, 2019 (Id.). The CAO deemed the grievance an emergency. It is

not clear from the records submitted when the grievance officer reviewed the grievance, but the

grievance is stamped as being received by the ARB on April 8, 2019 (Id.). Bradley indicates in his

response that he did not receive the grievance back from the grievance officer until March 29, 2019

(Doc. 44, p. 5).

        Bradley’s Complaint was written on January 1, 2019 (Doc. 1, p. 7). It was filed on January 7,

2019, along with a motion for temporary restraining order requesting that Bradley be sent to an outside

hospital to have the paperclip removed (Doc. 2). Bradley indicated in the motion that the grievance

process was lengthy and that he was in need of immediate medical care because his lung may have

been pierced by the paperclip (Doc. 2, p. 2). Bradley similarly argues in his response that his life was

in imminent danger and that the grievance process would not be able to remedy his life-threatening

condition in a timely fashion (Doc. 44, pp. 4-5). He argues there was no immediate remedy other than

a preliminary injunction (Id. at p. 6). He points to the fact that his grievance was not returned to him

until March 29, 2019 as evidence that the grievance process was unavailable for this emergency

condition.

                                         LEGAL STANDARDS

        Summary Judgment is proper if the pleadings, discovery materials, disclosures, and affidavits

demonstrate no genuine issue of material fact such that [Defendants are] entitled to judgment as a
                                                   3
matter of law.” Wragg v. Village of Thornton, 604 F.3d 464, 467 (7th Cir. 2010). Lawsuits filed by

inmates are governed by the provisions of the Prison Litigation Reform Act (“PLRA”). 42 U.S.C.

§1997e(a). That statute states, in pertinent part, that “no action shall be brought with respect to prison

conditions under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail,

prison, or other correctional facility until such administrative remedies as are available are exhausted.”

Id. (emphasis added). The Seventh Circuit requires strict adherence to the PLRA’s exhaustion

requirement. Dole v. Chandler, 438 F.3d 804, 809 (7th Cir. 2006) (noting that ‘[t]his circuit has taken

a strict compliance approach to exhaustion”). Exhaustion must occur before the suit is filed. Ford v.

Johnson, 362 F.3d 395, 398 (7th Cir. 2004). Bradley cannot file suit and then exhaust his administrative

remedies while the suit is pending. Id. Moreover, “[t]o exhaust remedies, a prisoner must file

complaints and appeals in the place, and at the time, the prison administrative rules require.” Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2005). Consequently, if a prisoner fails to properly utilize

a prison’s grievance process, “the prison administrative authority can refuse to hear the case, and the

prisoner’s claim can be indefinitely unexhausted.” Dole, 438 F.3d at 809.

        Under Pavey, the Seventh Circuit held that “debatable factual issues relating to the defense of

failure to exhaust administrative remedies” are not required to be decided by a jury but are to be

determined by the judge. Pavey v. Conley, 544 F.3d 739, 740-41(7th Cir. 2008). Thus, where failure

to exhaust administrative remedies is raised as an affirmative defense, the Court set forth the following

recommendations:

        The sequence to be followed in a case in which exhaustion is contested is therefore as
        follows: (1) The district judge conducts a hearing on exhaustion and permits whatever
        discovery relating to exhaustion he deems appropriate. (2) If the judge determines that
        the prisoner did not exhaust his administrative remedies, the judge will then determine
        whether (a) the plaintiff has failed to exhaust his administrative remedies, and so he
        must go back and exhaust; (b) or, although he has no unexhausted administrative
        remedies, the failure to exhaust was innocent (as where prison officials prevent a
        prisoner from exhausting his remedies), and so he must be given another chance to
        exhaust (provided that there exist remedies that he will be permitted by the prison
        authorities to exhaust, so that he’s not just being given a runaround); or (c) the failure
        to exhaust was the prisoner’s fault, in which event the case is over. (3)If and when the
                                                    4
        judge determines that the prisoner has properly exhausted his administrative remedies,
        the case will proceed to pretrial discovery, and if necessary a trial, on the merits; and
        if there is a jury trial, the jury will make all necessary findings of fact without being
        bound by (or even informed of) any of the findings made by the district judge in
        determining that the prisoner had exhausted his administrative remedies.

Id. at 742.

        A. Illinois Exhaustion Requirements

        As an inmate confined within the Illinois Department of Corrections (“IDOC”), Bradley was

required to follow the regulations contained in the IDOC Grievance Procedures for Offenders

(“grievance procedures”) to properly exhaust his claims. 20 Ill. Administrative Code §504.800 et seq.

The grievance procedures first require inmates to file their grievance with the counselor within 60 days

of the discovery of an incident. 20 Ill. Admin. Code §504.810(a). The grievance form must:

        contain factual details regarding each aspect of the offender’s complaint, including
        what happened, when, where, and the name of each person who is the subject of or
        who is otherwise involved in the complaint. This provision does not preclude an
        offender from filing a grievance when the names of individuals are not known, but the
        offender must include as much descriptive information about the individual as possible.


20 Ill. Admin. Code §504.810(c). Grievances that are unable to be resolved through routine channels

are then sent to the grievance officer. 20 Ill. Admin. Code §504.820(a). The Grievance Officer will

review the grievance and provide a written response to the inmate. 20 Ill. Admin. Code §504.830(a).

“The Grievance Officer shall consider the grievance and report his or her findings and

recommendations in writing to the Chief Administrative Officer within two months after receipt of the

grievance, when reasonably feasible under the circumstances.” 20 Ill. Admin. Code §504.830(e). “The

Chief Administrative Officer shall review the findings and recommendation and advise the offender of

his or her decision in writing.” Id.

        If the inmate is not satisfied with the Chief Administrative Officer’s response, he or she can

file an appeal with the Director through the ARB. The grievance procedures specifically state, “[i]f,

after receiving the response of the Chief Administrative Officer, the offender still believes that the


                                                   5
problem, complaint or grievance has not been resolved to his or her satisfaction, he or she may appeal

in writing to the Director. The appeal must be received by the Administrative Review Board within 30

days after the date of the decision.” 20 Ill. Admin. Code §504.850(a). The inmate shall attach copies

of the Grievance Officer’s report and the Chief Administrative Officer’s decision to his appeal. Id.

“The Administrative Review Board shall submit to the Director a written report of its findings and

recommendations.” 20 Ill. Admin. Code §504.850(d). “The Director shall review the findings and

recommendations of the Board and make a final determination of the grievance within 6 months after

receipt of the appealed grievance, when reasonably feasible under the circumstances. The offender

shall be sent a copy of the Director’s decision.” 20 Ill. Admin. Code §504.850(e).

       The grievance procedures do allow for an inmate to file an emergency grievance. In order to

file an emergency grievance, the inmate must forward the grievance directly to the Chief

Administrative Officer (“CAO”) who may “[determine] that there is a substantial risk of imminent

personal injury or other serious or irreparable harm to the offender” and thus the grievance should be

handled on an emergency basis. 20 Ill. Admin. Code §504.840(a). If the CAO determines the grievance

should be handled on an emergency basis, then the CAO “shall expedite processing of the grievance

and respond to the offender” indicating to him what action shall be taken. 20 Ill. Admin. Code

§504.840(b). If the CAO determines the grievances “should not be handled on an emergency basis, the

offender shall be notified in writing that he or she may resubmit the grievance as non-emergent, in

accordance with the standard grievance process. 20 Ill. Admin. Code §504.840(c). When an inmate

appeals a grievance deemed by the CAO to be an emergency, “the Administrative Review Board shall

expedite processing of the grievance.” 20 Ill. Admin. Code §504.850(f).

                                              ANALYSIS

       Bradley brings two claims against Dr. Siddiqui: (1) that he was deliberately indifferent in

denying him mental health treatment from August 21, 2018 to January 1, 2019 (Count 1) and (2) that

he was deliberately indifferent in refusing to remove the second paperclip in Bradley’s chest (Count
                                                  6
2). It is undisputed that Bradley failed to exhaust any of his three grievances prior to filing suit. Bradley

argues, however, that he was in imminent danger and could not properly exhaust his administrative

remedies.

    A. Mental Health Treatment

        As to Bradley’s claim that Dr. Siddiqui was deliberately indifferent to his mental health

treatment, the Court finds that Bradley failed to exhaust his administrative remedies. Bradley filed two

grievances regarding his mental health treatment, one dated September 17, 2018, and the other dated

December 5, 2018. Neither grievance mentions Dr. Siddiqui. The grievance procedures require that an

inmate name the individuals involved in the complaint, or, if their names are not known, an inmate

must, as the very least, “include as much descriptive information about the individual as possible.” 20

Ill. Admin. Code §504.810(a)(b). See also Ambrose v. Godinez, 510 F. App’x 470, 472 (7th Cir. 2013);

but see Jackson v. Shepherd, 552 F. App’x 591, 593 n.1 (7th Cir. 2014). Further, the Seventh Circuit

has held that an inmate is required to provide enough information to serve a grievance’s function of

giving “prison officials a fair opportunity to address [an inmate’s] complaints.” Maddox v. Love, 655

F.3d 709, 722 (7th Cir. 2011). This fits with the purpose of the PLRA exhaustion requirement which

was designed to afford correctional officials a chance to address inmate complaints internally, prior to

resorting to federal litigation. See, e.g., Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006) (citing

Woodford v. Ngo, 548 U.S. 81, 93, 126 S.Ct. 2378, 165 L.Ed.2d 368 (2006)).

        Here, Bradley’s grievances neither identify Dr. Siddiqui nor address any actions taken by Dr.

Siddiqui. Both grievances discuss mental health treatment and the actions of the mental health staff.

The grievances were responded to by mental health staff, including Dr. Goldman and Dr. Levin. Dr.

Siddiqui, on the other hand, is the medical director over medical care at the prison. Nothing in the

grievance puts the prison on notice that Bradley had complaints about Dr. Siddiqui in relation to

Bradley’s mental health treatment. Thus, the grievances do not serve to exhaust his claims against Dr.

Siddiqui.
                                                     7
    B. Medical Treatment

        As to Dr. Siddiqui’s treatment and removal of the paperclips that Bradley inserted into his

abdomen/chest, Bradley filed an emergency grievance on January 1, 2019. He admits that he did not

wait for a response to the grievance and, instead, submitted his Complaint to the law library to be filed

on January 4, 2019. It was filed on January 7, 2019. He argues that he did not have to exhaust his

administrative remedies because he was in imminent danger. He testified at the evidentiary hearing

that he felt he was in imminent danger beginning January 1 until the time that the paperclip was

removed in May 2019. He also testified that a piece of the paperclip broke off while he turned in bed

on January 3, 2019, further placing him in imminent danger. He acknowledged, however, that he was

seen by medical staff on January 2, 2019 and January 3, 2019 and that the nurse practitioner offered to

remove the paperclip on January 2 but he refused treatment.

        Exhaustion is a precondition to filing suit; a prisoner may not file suit in anticipation that his

administrative remedies will soon become exhausted. Ford v. Johnson, 362 F.3d 395, 398 (7th Cir.

2004). A prisoner must wait to bring a suit until he completes the exhaustion process. Perez v.

Wisconsin Dept. of Corrections, 182 F.3d 532, 535 (7th Cir. 1999) (citing 42 U.S.C. § 1997e(a)). An

emergency does not exempt an inmate from exhausting his administrative remedies. The Seventh

Circuit has recognized, however, that under very limited circumstances, an inmate’s need for a remedy

may be so dire that an administrative process could not sufficiently address the need in a timely matter,

thus making the process unavailable. Fletcher v. Menard Correctional Ctr., 623 F.3d 1171, 1173 (7th

Cir. 2010). While there is no “imminent danger” exception to exhaustion like there is for excusal of a

filing fee nor is “futility” an excuse, the Seventh Circuit has stated that imminent danger can create a

situation where “there are no administrative remedies for warding off such a danger.” Fletcher, 623

F.3d at 1173. Thus, an administrative remedy is deemed unavailable when an inmate is placed in

imminent danger of serious physical injury and the available administrative remedies will not afford

him the relief he seeks before the injury will occur. Fletcher, 623 F.3d at 1173; Kincaid v. Sangamon
                                                    8
County, 435 F. App’x 533, 537 (7th Cir. 2011) (the plaintiff may have demonstrated that remedies

were unavailable when he faced the medical emergency of a gangrenous gallbladder and had been

requesting treatment for five days). In Fletcher, the Court ultimately found that IDOC has an

emergency grievance process which could deal with the plaintiff’s urgent medical needs. Fletcher, 623

F.3d at 1175 (inmate had an available remedy through the emergency grievance process and had to

“wait more than two days to test its availability before he could sue”)

        The Court finds that Bradley’s particular circumstances do not fall under the narrow exception

created by the Seventh Circuit in Fletcher. Like the inmate in Fletcher, Bradley had an emergency

grievance process available to him, which he started but did not complete prior to filing suit. Bradley

submitted an emergency grievance on January 1, 2019, and the CAO deemed the grievance an

emergency on January 3, 2019, but Bradley did not wait for a response to the grievance office nor did

he submit it to the ARB prior to filing suit. In fact, the ARB did not receive his grievance until April

8, 2019, nearly three months after he had already filed suit.

        Further, Bradley’s medical condition does not appear to be one that put him in imminent

danger. Bradley saw a nurse practitioner on January 2, 2019; she offered to remove the paper clip, but

Bradley refused. Thus, Bradley had medical care available to him and he refused the care. There is also

no evidence that he faced a medical emergency that needed immediate treatment. See Kincaid, 435 F.

App’x at 536-7 (inmate’s physical impediment and need for immediate care could make the grievance

process unavailable). Although Bradley testified that a piece of the paperclip broke off on January 3,

2019, there is no evidence that he suffered any physical impediment as a result or that he needed

emergency surgery. He received additional x-rays on January 3, which showed that a piece of the

paperclip was still inside of him but there is nothing in the record to suggest that it was near a vital

organ, as Bradley feared, or that he required emergency care (Doc. 44, pp. 2 and 6). He acknowledges

that the paperclip was not removed until May 2019, which further demonstrates that he did not face

any imminent danger.
                                                   9
        Bradley also testified that he did not wait for a response to his emergency grievance because

he had already spoken to the healthcare staff and knew what their response would be. Bradley testified

that he knew the grievance officer would get his or her information from the same doctors with whom

Bradley had already spoken and, thus, he decided not to wait for the response. But an inmate is required

to exhaust his administrative remedies regardless of whether he believes the attempt will be futile.

Dole, 438 F.3d at 809. Although Bradley submitted an emergency grievance, he admittedly did not

wait for a response before filing his Complaint. In fact, he waited a mere four days before submitting

his Complaint for filing. Bradley did not even wait long enough to determine if the grievance process

was unavailable to him. See Fletcher, 623 F.3d at 1175 (inmate had to wait more than two days to test

the availability of the grievance process). In fact, the process was available, because the CAO deemed

the grievance an emergency on January 3, 2019 and submitted it to the grievance office for a response

(Doc. 42-2, p. 15). Because Bradley failed to wait for that response and instead filed suit immediately,

he failed to exhaust his administrative remedies prior to filing suit.

                                              CONCLUSION

        For the reasons stated above, Dr. Siddiqui’s motion for summary judgment (Docs. 41 and 42)

is GRANTED, and the claims against Dr. Siddiqui are DISMISSED without prejudice. As Frank

Lawrence is in the case only for the purpose of implementing any injunctive relief awarded to Bradley,

Frank Lawrence is also DISMISSED without prejudice.

        The Clerk is DIRECTED to close this case and enter judgment accordingly.

        IT IS SO ORDERED.

        DATED: 10/21/2019

                                                         ___________________________
                                                         NANCY J. ROSENSTENGEL
                                                         Chief U.S. District Judge




                                                    10
